        CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 BRANDON DEUTSCH, individually and                      Case No. 20-cv-00318 (SRN-ECW)
 on behalf of all others similarly situated,

               Plaintiff,

        v.                                               PROTECTIVE ORDER

 MY PILLOW, INC.,

               Defendant.


       This case is before the Court on the Stipulation for Protective Order (Dkt. 67).

Having considered the Stipulation and for good cause shown, IT IS ORDERED that the

following shall govern discovery in this case:

1.     Definitions. As used in this protective order:

       (a)    “attorney” means an attorney who has appeared in this action;

       (b)    “confidential document” means a document designated as confidential

              under this protective order;

       (c)    to “destroy” electronically stored information means to delete from all

              databases, applications, and file systems so that the information is not

              accessible without the use of specialized tools or techniques typically used

              by a forensic expert;

       (d)    “document” means information disclosed or produced in discovery,

              including at a deposition;

       (e)    “notice” or “notify” means written notice;
      CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 2 of 7




     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it

           as confidential if the party or non-party contends that it contains

           confidential or proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

           were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive

           confidential documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the court and its staff;

                                             2
 CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 3 of 7




      (2)    an attorney or an attorney’s partner, associate, or staff;

      (3)    a person shown on the face of the confidential document to have

             authored or received it;

      (4)    a court reporter or videographer retained in connection with this

             action;

      (5)    a party (subject to paragraph 3(c)); and

      (6)    any person who:

             (A)       is retained to assist a party or attorney with this action; and

             (B)       signs a declaration that contains the person’s name, address,

                       employer, and title, and that is in substantially this form:

                              I have read, and agree to be bound by, the protective
                       order in the case captioned Brandon Deutsch v. My Pillow,
                       Inc. Civil No. 20-cv-00318 (SRN-ECW) in the United States
                       District Court for the District of Minnesota. As soon as my
                       work in connection with that action has ended, but not later
                       than 30 days after the termination of that action (including
                       any appeals), I will return or destroy any confidential
                       document that I received, any copy of or excerpt from a
                       confidential document, and any notes or other document that
                       contains information from a confidential document.
                              I declare under penalty of perjury that the foregoing is
                       true and correct.

(c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

      the words “attorney’s eyes only,” in which case a confidential document so

      designated may not be revealed to another party.

(d)   If a confidential document is revealed to someone not entitled to receive it,

      the parties must make reasonable efforts to retrieve it.
                                        3
      CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 4 of 7




4.   Serving This Protective Order on a Non-Party. A party serving a subpoena on

     a non-party must simultaneously serve a copy of this protective order and of Local

     Rule 5.6.

5.   Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7

     days after discovering the error, provide notice of the error and produce a copy of

     the document designated as confidential.

6.   Use of a Confidential Document in Court.

     (a)    Filing. This protective order does not authorize the filing of any document

            under seal. A confidential document may be filed only in accordance with

            LR 5.6.

     (b)    Presentation at a hearing or trial. A party intending to present another

            party’s or a non-party’s confidential document at a hearing or trial must

            promptly notify the other party or the non-party so that the other party or

            the non-party may seek relief from the court.

7.   Changing a Confidential Document’s Designation.

     (a)    Document disclosed or produced by a party. A confidential document

            disclosed or produced by a party remains confidential unless the parties

            agree to change its designation or the court orders otherwise.

     (b)    Document produced by a non-party. A confidential document produced by

            a non-party remains confidential unless the non-party agrees to change its

                                           4
        CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 5 of 7




              designation or the court orders otherwise after providing an opportunity for

              the non-party to be heard.

       (c)    Changing a designation by court order. A party who cannot obtain

              agreement to change a designation may move the court for an order

              changing the designation. If the motion affects a document produced by a

              non-party then, with respect to the motion, that non-party is entitled to the

              same notice and opportunity to be heard as a party. The party or non-party

              who designated a document as confidential must show that the designation

              satisfies Fed. R. Civ. P. 26(c).

8.     Handling a Confidential Document after Termination of Litigation.

       (a)    Within 60 days after the termination of this action (including any appeals),

              each party must:

              (1)    return or destroy all confidential documents; and

              (2)    notify the disclosing or producing party that it has returned or

                     destroyed all confidential documents within the 60-day period.

       (b)    Notwithstanding paragraph 8(a), each attorney may retain a copy of any

              confidential document submitted to the court.

9.     Inadvertent Disclosure or Production to a Party of a Protected Document.

       Pursuant to Fed. R. Evid. 502, the inadvertent production of any documents in this

proceeding shall not constitute a waiver of privilege or protection applicable to those

documents in this or any other federal or state proceeding.

                                                 5
        CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 6 of 7




       (a)    Notice.

              (1)    A party or non-party who discovers that it has inadvertently

                     disclosed or produced a protected document must promptly notify

                     the receiving party and describe the basis of the claim of privilege or

                     protection. If the party or non-party provides such notice and

                     description, the privilege or protection is not waived.

              (2)    A party who discovers that it may have received an inadvertently

                     disclosed or produced protected document must promptly notify the

                     disclosing or producing party or non-party.

       (b)    Handling of Protected Document. A party who is notified or discovers that

              it may have received a protected document must comply with Fed. R. Civ.

              P. 26(b)(5)(B).

10.    Trial Preparation Materials.

       The parties agree to follow the procedures set forth in Fed. R. Civ. P. 26(b)(5)(B)

regarding information produced in discovery that is subject to a claim of privilege or

protection as trial-preparation material.

11.    Security Precautions and Data Breaches.

       (a)    Each party must make reasonable efforts to protect the confidentiality of

              any confidential document disclosed or produced to that party.




                                             6
       CASE 0:20-cv-00318-SRN-ECW Doc. 69 Filed 05/07/21 Page 7 of 7




      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

12.   Survival of Obligations. The obligations imposed by this protective order

      survive the termination of this action.



Dated: May 7, 2021                         s/Elizabeth Cowan Wright
                                           ELIZABETH COWAN WRIGHT
                                           United States Magistrate Judge




                                                7
